Richardson, C. J.
It is unnecessary to determine in this case, whether the town of Rumney is estopped by the indenture to say, that the settlement of Clarissa Blake is in Ellsworth, because we are of opinion, that the sum paid for her support cannot be recovered in this action for another reason. If she were not the proper poor of Rumney, but had her legal settlement in Ellsworth, the selectmen had no authority to make the indenture and it is perfectly clear, that Ellsworth cannot he called upon to refund money paid in pursuance of a contract, which the selectmen of Rumney had no authority to make, and to which Ellsworth is a stranger. There is no pretence that the selectmen of a town can make a contract for the binding out of a pauper during ten years and then call upon another town to fulfil it. Money paid by a town in pursuance of such a contract must be considered as gratuitously paid, and cannot be recovered of another town. The money which has been paid by Rumney may be considered as paid not for the support, but the education of the pauper, and is surely not a legal claim against Ells-worth. We are therefore of opinion that there must be
«•? mw trial granted.